Murray, C. J., delivered the opinion of the Court—Burnett, J., concurring.
The levy upon the property of Van Arnam was a satisfaction of the original judgment against Alexander Chisholm and his sureties. “ A levy under an execution on property sufficient to satisfy the same, is a satisfaction of the judgment.” Mickles v. Haskin, 11 Wendell. The mortgage sought to be foreclosed being given as a security for the judgment, and therefore a mere incident, must fall with it. This consequence cannot be avoided by the act of 1856, releasing Van Arnam from all liability as surety of Alexander Chisholm.
The voluntary release of the property, by the plaintiff in execution, could not revive a collateral liability upon the part of the defendants, which had already been discharged by operation of law.
Judgment reversed, and bill dismissed.